Citation Nr: 1048131	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-19 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a bilateral upper 
extremity peripheral neuropathy.  

2.  Entitlement to service connection for a bilateral lower 
extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from October 1968 to 
October 1970.  

These issues come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating action of the Department 
of Veterans Affairs Regional Office (RO) in Jackson, Mississippi.  
In that decision, the RO denied claims for service connection for 
peripheral neuropathy of the feet and of the hands, including as 
secondary to herbicide and service-connected diabetes mellitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

The Veteran has filed a claim for service connection for 
peripheral neuropathy of both the hands and feet.  The Veteran is 
service-connected for diabetes mellitus as secondary to herbicide 
exposure in service (20 percent disabling).  

Service treatment records do not reflect any findings of 
peripheral neuropathy.  An August 1970 separation examination was 
negative for extremity problems.  

Dr. Prosser's records show treatment for extremity problems in 
the late 1990s.  In December 1998, the Veteran had tendonitis 
type pain over a past injury he had to his left arm; this was 
from an accident years ago.  He worked as a meat cutter about 70 
hours per week.  He was right handed, but also used his left arm 
at work.  The assessment was tendonitis of the left forearm.  In 
April 1999, Dr. Prosser provided an initial diagnosis of "newly 
discovered" diabetes mellitus.  

VA records also address extremity problems.  In April 2004, he 
was given a diabetic foot examination.  His feet were normal and 
checked with a monofilament; there were no lesions or pressure 
points.  In October 2004, the Veteran complained of neck and arm 
pain.  He felt no numbness in the arms, but he did say he felt a 
burning sensation in the neck.  In March 2005, after an MRI of 
the cervical spine was completed, a letter informed the Veteran 
that disc bulging was found, but there was no narrowing or 
compression of the spinal cord.  

In March 2008, a VA primary care record noted that the Veteran 
was a meat cutter for about 40 years.  His hands were rubor 
thickened and blanched when moved.  His knuckles were enlarged 
and he had swelling and pain in both hands.  His symptoms were 
probably from a cold injury.  He had been off of work for one 
month with the flu and feared returning to work due to pain.  

In August 2008, the Veteran received a VA neurology examination.  
He was referred for an assessment of possible diabetic 
neuropathy.  His tendon repair in the left forearm for a 
laceration was noted.  It was noted that he had a probable cold 
injury in his hands from working as a butcher.  

For the upper extremities, the examiner initially stated that the 
left hand deficits were related to a non-service laceration 
injury.  The examiner noted that there appeared to be peripheral 
neuropathy involving the hands, but there were also findings of 
cold injury that clouded the picture.  An addendum shows that 
several tests were given: B12, folate, Reiter protein, heavy 
metals screen, B1, B6, erythrocyte sedimentation rate, and serum 
protein electrophoresis.  These tests were all normal.  Nerve 
conduction velocity was also normal.  However, median distal 
latency was delayed on the left.  The examiner diagnosed left 
carpal tunnel syndrome by electrodiagnosis.  The examiner stated 
"This is likely related to the old laceration injury, but may be 
exacerbated by diabetes mellitus."  The examiner concluded that 
there is no eclectrophysiologic evidence of a large fiber 
polyneuropathy that would be expected to be present with diabetes 
and the Veteran's subjective clinical findings.  There was no 
diagnosis of diabetic neuropathy.  

An August 2008 EMG elsewhere in the file shows no 
electrophysiological evidence of a large fiber peripheral 
neuropathy.  There was median neuropathy at the wrist and 
evidence suggestive of an active left S1 radiculopathy.  

In February 2009 statements to the Social Security 
Administration, the Veteran's wife noted a lack of strength in 
the Veteran's arms, that his hands bother him a lot and his left 
hand often stays cold.  

For the lower extremities, the August 2008 examiner also 
initially noted that there was mild sensory loss in the feet that 
could be related to diabetes mellitus.  The examiner did state 
that mild left-sided sensory loss was likely secondary to a 
lacunar stroke and that diabetes mellitus and hypertension were 
risk factors for that kind of stroke.  They likely contributed to 
the stroke and thus the sensory loss.  A needle examination 
showed mild acute and chronic dennervation change only in the 
left medial gastrocnemius muscle.  

After the August 2008 VA examination, several other VA records 
document that the monofilament showed normal sensation on right 
foot and decreased sensation on the left (see December 2008 and 
November 2009 VA records).  Decreased sensation of the left heel 
was detected by a monofilament in May 2010.  However, at a 
November 2009 VA diabetes mellitus examination, there was no 
noted history of neurological symptoms or neuropathy.  Upon 
examination, monofilament testing was intact at the bottom of the 
feet.  Reflexes were intact, motor and sensory functions were 
normal, and there were no abnormal cranial nerve functions.  His 
gait was also normal.  

A remand is warranted to determine whether any neurological 
defects and/or the residuals of a lacunar stroke are related to 
the service-connected diagnosed diabetes mellitus or to service.  

On remand, the agency of original jurisdiction (AOJ) should 
return the file to the August 2008 examiner.  If that examiner is 
not available, the Veteran should be scheduled for a new VA 
examination.  For the upper extremity disability claim, the 
examiner should explain if carpal tunnel syndrome is related to 
service or whether the Veteran's diabetes mellitus has caused the 
carpal tunnel syndrome to increase in severity.  If an increase 
in severity is found, the examiner should identify the baseline 
level of disability (prior to aggravation) and the permanent, 
measurable increase in the severity of the carpal tunnel syndrome 
attributable to the service-connected diabetes mellitus.  

For both claims, the examiner should discuss the lacunar stroke.  
The Veteran is service-connected for diabetes mellitus but not 
hypertension.  The examiner should determine the residuals of the 
stroke and its etiology.  The examiner should address whether the 
diabetes mellitus caused the stroke and its residuals 
(apparently, mild left-sided sensory loss).  


Accordingly, the case is REMANDED for the following action:  

1. Return the claim file to the August 2008 
examiner, or, if that examiner is not 
available, schedule the Veteran for a new VA 
examination in order to determine the nature 
and etiology of his currently diagnosed 
carpal tunnel syndrome and stroke residuals.  
The claims file and a copy of this remand 
must be made available to and be reviewed by 
the examiners in conjunction with the 
examination.  The examiner(s) must indicate 
in the examination report that the claims 
file was reviewed in conjunction with the 
examination.  All necessary tests should be 
conducted.  

First, the examiner should determine whether 
it is at least as likely as not that his 
current upper and lower extremity 
disabilities had their clinical onset in 
service or are otherwise related to active 
duty.  All opinions and conclusions expressed 
must be supported by a complete rationale.  

The examiner should reference evidence 
summarized above, including the August 2008 
VA neurology examination, the November 2009 
VA diabetes examination and the August 2008 
EMG report.  

Next, if the examiner finds stroke residuals 
and/or carpal tunnel syndrome not related to 
service, the examiner should determine if the 
Veteran's service-connected diabetes mellitus 
caused stroke residuals and/or carpal tunnel 
syndrome or if the diabetes mellitus increased 
the severity of the stroke residuals and/or 
carpal tunnel syndrome.  If the latter, the 
examiner should specify what measurable 
increase in severity of either disability is 
due to the service-connected diabetes mellitus.  
The examiner should identify the baseline level 
of disability (prior to aggravation) and the 
permanent, measurable increase in the severity 
of the disability attributable to the service-
connected diabetes mellitus.  

2.  Re-adjudicate the claims of service 
connection for upper and lower extremity 
disabilities.  If the decision remains in any 
way adverse to the Veteran, provide a 
supplemental statement of the case (SSOC) to 
the Veteran and his representative.  The SSOC 
must contain notice of all relevant actions 
taken on the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue remaining on appeal.  An 
appropriate period of time should be allowed 
for response.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action 




must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp.2010).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  

